Citation Nr: 0916692	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-19 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claim. 


FINDING OF FACT

The Veteran's tinnitus was incurred in, or caused by, his 
active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this 
decision, the Board grants service connection for tinnitus.  
This represents a complete grant of the benefit sought on 
appeal.  Thus, a discussion of VA's duties to notify and 
assist is not necessary.

The Veteran contends that service connection for tinnitus is 
warranted because he developed the condition during service 
due to acoustic trauma.  Specifically, he reports being 
exposed to flight line noise while in the Navy, where he was 
an aviation electrician for 4 years and worked around 
aircraft on land and on aircraft carriers.  The Veteran has 
also reported having ringing in his ears since service and 
has stated that this ringing has gotten louder over the 
years.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service treatment records indicate that the Veteran did not 
receive treatment for tinnitus during service.  

Post-service, the Veteran began seeking VA treatment for 
tinnitus in January 2005, when he reported having ringing in 
his ears since his time on the USS Forrestal.  At that time, 
the VA doctor diagnosed him with tinnitus and indicated that 
this condition was probably from military service.  
Additionally, during treatment in April 2005, the VA doctor 
again noted tinnitus and again stated that it was probably 
from military service, specifically the veteran's time on the 
USS Forrestal.  

In May 2006, the veteran's wife submitted a statement 
indicating that the veteran has had difficulty hearing since 
she married him in 1979 and has told her that he has had 
ringing in his ears since his time in the Navy.  

There is no reason to doubt the credibility of the Veteran in 
reporting exposure to noise during service.  His records are 
internally consistent, and it is facially plausible that he 
was exposed to noise while in service, especially given his 
duty assignment to the heavy attack squadron, which is the 
Navy's aviation unit.  The Veteran is also competent to 
report the symptoms of tinnitus.  Competent testimony is 
limited to that which the witness has actually observed, and 
is within the realm of his personal knowledge; such knowledge 
comes to a witness through use of his senses, that which is 
heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  It is within the Veteran's realm of 
personal knowledge whether he has ringing in his ears.  
Additionally, the Veteran has consistently reported that the 
ringing in his ears has continued since service, as is 
evidenced by his VA treatment records, statements, and his 
wife's statement, and which is further bolstered by his 
military duty assignment as an electrician in the heavy 
attack squadron.  Moreover, a VA doctor has diagnosed the 
veteran with tinnitus and has reported that this condition is 
probably related to his time in service.  Accordingly, 
applying the benefit of the doubt doctrine, all doubt is 
resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 
(2008).  Therefore, the Veteran's claim for service 
connection for tinnitus is granted.  


ORDER

Service connection for tinnitus is granted.  

____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


